DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 22 January 2020:
	Claims 1-15 are amended.
	Claims 16-20 are added.
	Claims 1-20 are pending. 


Allowable Subject Matter
Claims 1-20 are allowed.

The instant invention is directed towards techniques for a method of validating software including maintaining, in a trusted computing system, a copy of at least portions of data of the software, the software comprising data in an untrusted computing system. The method includes, with the trusted computing system, specifying selected data from data included in the copy as hash data, generating an executable file for generating a hash based on the specified hash data, executing the executable file to generate a check hash using the specified selected data from the copy as the hash data, and determining whether the software is valid based, at least in part, on a comparison of the check hash to an access hash generated by execution of the executable file by the untrusted computing system using the specified selected data from the untrusted computing system as the hash data. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499